DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the RCE filing of 11/10/2020.
Claims 12-15 and 17-32 are presented for examination.
Response to Arguments
Applicant’s arguments with respect to claim(s) 12-15 and 17-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  While not conceding the validity of the rejection presented in the office action of 8/10/2020, new grounds for rejection are presented below in an effort to most expeditiously advance prosecution.
Claim Objections
Claims 23 and 24 are objected to because of the following informalities:  “perflouroethylenepropylene” appears to be misspelled (“flour” instead of “fluor”).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-16, 17-22, and 25-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wayte in US Patent 5356545 (“Wayte”).
Regarding claim 12, Wayte discloses a gas turbine blade or compressor blade comprising: 	a blade root having two pressure face flank regions 28 (see Fig. 3) configured to contact a slot region 20 of a rotor disk when the blade root is inserted therein; 	wherein only the two pressure face regions 28 have a polymer coating 36 applied at least partially thereto, and wherein the polymer coating includes one or more solid lubricants embedded in a matrix of the polymer coating (column 4 lines 32-37).  
Regarding claim 13, Wayte discloses the gas turbine blade or the compressor blade as claimed in claim 12, in which the polymer coating is present on an entire blade root region and not on an end face of the blade root (column 4 lines 25-37).  
Regarding claim 14, Wayte discloses the gas turbine blade or the compressor blade as claimed in claim 12, in which the polymer coating extends over an entire axial length of the pressure face flank region (column 4 lines 25-37; the coating is applied to the mate faces).  
Regarding claim 15, 
Regarding claim 17, Wayte discloses the rotor as claimed in claim 15, in which the polymer coating 36 is present on the slot region 20 of the rotor disk 16 (Fig. 3).  
Regarding claim 18, Wayte discloses the rotor as claimed in claim 15, in which the polymer coating is present only in the slot region and only on the rotor disk (see Fig. 3; the coating is at the contact region between blade and disk and not on the slot floor 24).  
Regarding claim 19, Wayte discloses the gas turbine blade or the compressor blade as claimed in claim 12, in which the polymer coating is a fluoropolymer (column 4 line 36).
Regarding claim 20, Wayte discloses the gas turbine blade or the compressor blade as claimed in claim 12, in which the polymer coating on the gas turbine blade or the compressor blade contains one or more 15/752,8953solid lubricants (column 4 line 35).  
Regarding claim 21, Wayte discloses the rotor as claimed in claim 15, in which the polymer coating extends over an entire axial length of the slot region (column 4 line 31; the coating is disclosed as applied to “the mating face” and is thus considered to anticipate the claim to the coating covering the entire mating face or axial length).  
Regarding claim 22, Wayte discloses the rotor as claimed in claim 15, in which a polymer in the polymer coating is a fluoropolymer (column 4 line 36).  
Regarding claims 25-32, Wayte discloses a polymer coating configured to reduce or prevent fretting and fretting fatigue between the blade root and a rotor disk, configured to prevent adhering of the blade root to the rotor disk over the entire service life of the compressor blade, configured to reduce or prevent fretting and fretting fatigue between the blade root and the rotor disk, configured to reduce the input of energy due to relative movement between the blade root and the slot region of the rotor disk, and configured to prevent damage during removal of the blade root from the slot region of the rotor disk (column 2 lines 5-16; the presence of the coating of Wayte is configured to achieve each .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wayte as applied above in view of Santiago et al. in US Patent Application Publication 2011/0142678 (“Santiago”).
Regarding claims 23 and 24, Wayte as applied above is silent to the polymer coating being based on perfluoroalkoxy or perfluoroethylenepropylene.	Santiago teaches an analogous airfoil or blade polymer coating that serves as an anti-sticking or erosion protection agent.  It is noted that while Santiago is directed to a wind turbine blade, Santiago is analogous art in that the disclosure is directed to a polymer coating on a blade to provide some degree of protection to the coated portion of the blade.  Santiago teaches that in providing such protective Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  Instantly, considering Wayte, simply selecting another known blade protective coating fluoropolymer (such as perfluoroalkoxy or perfluoroethylenepropylene as taught by Santiago) instead of the fluoropolymer disclosed by Wayte would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263.  The examiner can normally be reached on Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745